*REVISED
HLD-008                                                                           NOT PRECEDENTIAL

                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT
                                        ___________

                                                  No. 18-2907
                                                  ___________

                                    IN RE: CARL ANTHONY BARNETT,
                                                                   Petitioner
                                  ____________________________________

                               On a Petition for Writ of Mandamus from the
                         United States District Court for the District of New Jersey
                                (Related to D.N.J. Civ. No. 3-16-cv-07940)
                               ____________________________________

                            Submitted Pursuant to Rule 21, Fed. R. App. P.
                                        September 20, 2018

          Before: SMITH, Chief Judge, CHAGARES and BIBAS, Circuit Judges

                                    (Opinion filed: November 6, 2018)
                                                _________

                                                   OPINION *
                                                   _________

PER CURIAM

         Pro se petitioner, Carl Anthony Barnett, seeks a writ of mandamus to compel the

District Court to rule on a motion he filed pursuant to 28 U.S.C. § 2255. In an Opinion

and an Order entered on October 3, 2018, the District Court denied the motion and

declined to issue Barnett a certificate of appealability. In light of the District Court’s


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
action, this mandamus petition no longer presents a live controversy. Therefore, we will

dismiss it as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.”).

       If Barnett wishes to seek appellate review of the District Court’s adverse decision

with respect to his § 2255 motion, he should file his notice of appeal in the District Court

within the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                             2